57 F.3d 1082NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Robert SWIFT, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 95-3093.
United States Court of Appeals, Federal Circuit.
April 28, 1995.

Before BRYSON, Circuit Judge.
ON MOTION
ORDER
BRYSON, Circuit Judge.


1
Robert Swift moves for reconsideration of the court's January 18, 1995 order dismissing his petition for review for failure to file a brief.  The United States Postal Service opposes.


2
After the court dismissed Swift's petition for failure to file a brief, Swift contacted his Congressman for assistance.  The Congressman, in turn, contacted this court, attaching Swift's letter.  By letter, this court informed Swift that if he wished for reinstatement he should file a motion directly with this court and attach a copy of his informal brief.  Swift now submits the motion and his informal brief.


3
The Postal Service opposes reinstatement arguing that Swift allowed too much time to elapse before seeking reinstatement.  However, the Postal Service was not aware of Swift's earlier, if misdirected, efforts.  Hence, we are not persuaded that we should forsake our general practice of reinstating a pro se's case when the pro se attempts to cure the stated deficiency within a reasonable time.


4
Accordingly,

IT IS ORDERED THAT:

5
(1)  Swift's motion for reconsideration is granted.  The court's January 18, 1995 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.


6
(2)  The Postal Service should compute the due date for its brief from the date of filing of this order.